Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 7/28/22.
2.	Claims 1-18 are pending in the application. Claims 1, 7, and 13 are independent claims.
3.	The rejections of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Musuvathi in view of Peterson have been withdrawn in response to applicant’s amendments. The rejection of claims 1-18 under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter has been withdrawn in response to applicant’s amendments. 




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Musuvathi et al., PGPub. 2018/0365580 filed (6/15/2017) in view of Hu et al., USPN 10/896,679 filed (5/26/2019)
In reference to independent claim 1, Musuvathi teaches:
	selecting a set of content items from a content item collection based upon a temporal relevance and a contextual relevance to a period of time (See Musuvathi, para. 0034-0036 and 0048) a means of selecting a set of content based upon temporal relevance such as time of day and contextual information such as application usage history, browsing history, location data, etc. A ranked set of content elements to be displayed at a user device.
	ranking the set of content items based on at least one of a content item category or a content item predefined relevance score (See Musuvathi, para. 0011 and 0061) Utilizes a threshold ranking and ranked position such as a top ranked or score to determine content for inclusion within a display (i.e. predetermined relevance score) as a means of ranking content items. In various examples, the ranking threshold can be associated with a top-ranked spot and other links or content items are selected based upon specific positions.
	partitioning the period of time into a set of time slots to schedule for rendering content in an application; ranking the set of time slots based on device usage analysis for the period of time, the device usage analysis comprising information on preferences for a user device activity type, and the user device activity type comprising prior interactions with content items from the content item collection (See Musuvathi, para. 0004) utilizes a feature set including individual features related to device information such as time of day a request is submitted, application usage history, or any other device information that could be useful in making recommendations of content. The reference fails to explicitly state partitioning the period of time into a set of time slots to schedule for rendering content and ranking the set of time slots based on device usage analysis for the period of time, the device usage analysis comprising information on preferences for a user device activity type, and the user device activity type comprising prior interactions with content items from the content item collection however the reference to Hu (See Hu, Col. 8-9) provides a method for predicting content and ranking content that may be of interest to a user through content rankings and more specifically based on previous user interactions with content at a specific time. The reference to Hu determines specific time periods (i.e. ranked time slots) such as Friday evenings and/or Saturday evenings when a user is interested in specific content. This time-based ranking may be based on past user interactions with content during a specific time period and thus partitions time period based on past user interactions and user interest level (i.e. ranking) with content.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the reference to Musuvathi which teaches content ranking and feature information received from the device including time based data with the reference to Hu which teaches device information including time based data related directly to past user interactions with content to determine specific ranked time slots (evening times, morning times, etc.) for scheduling the rendering of ranked content since this would have provided an added benefit of increasing the likelihood that a user would receive and view relevant content at a time when a user is most interested in receiving said content.
	scheduling the set of content items into the set of time slots in accordance with the rankings of the set of time slots and the ranking of the set of content items; rendering the set of content items in the application according to the scheduled set of time slots (See Musuvathi, para. 0004) utilizes a feature set including individual features related to device information such as time of day a request is submitted, application usage history, or any other device information that could be useful in making recommendations of content. The reference to Musuvathi fails to explicitly state scheduling the set of content items into the set of time slots in accordance with the rankings of the set of time slots and the ranking of the set of content items and rendering the set of content items in the application according to the scheduled set of time slots however the reference to Hu (See Hu, Col. 8-9) provides a method for predicting content and ranking content that may be of interest to a user through content rankings and more specifically based on previous user interactions with content at a specific time. The reference to Hu determines specific time periods (i.e. ranked time slots) such as Friday evenings and/or Saturday evenings when a user is interested in specific content. This time-based ranking may be based on past user interactions with content during a specific time period and thus partitions time period based on past user interactions and user interest level (i.e. ranking) with content.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the reference to Musuvathi which teaches content ranking and feature information received from the device including time based data for rendering ranked content with the reference to Hu which teaches device information including time based data related directly to past user interactions with content to determine specific ranked time slots (evening times, morning times, etc.) for scheduling the rendering of ranked content since this would have provided an added benefit of increasing the likelihood that a user would receive and view relevant content at a time when a user is most interested in receiving said content.
In reference to dependent claim 2, Musuvathi teaches:
	Selecting content items from the content item collection based on an aesthetic relevance (See Musuvathi, para. 0011) targeted advertisements that the user is likely more interested in can be displayed using the ranking threshold techniques as well as placing specific content items directly within a search engine result page for an aesthetic relevance.
In reference to dependent claim 3, Musuvathi teaches:
	determining the category for the content item with an image classifier (See Musuvathi, para. 0001-0004) Stochastic gradient descent comprises a method for regression and classification tasks. Stochastic gradient descent uses a training dataset to generate a model and is used to determine an output of a targeted advertisement.
In reference to dependent claim 4, Musuvathi teaches:
	Wherein the temporal relevance and the contextual relevance are values from local data on client device (See Musuvathi, para. 0004-0007) feature set data includes time of data and contextual relevance data such as local device data from a device such as personal information collected, search history, browsing history, and application usage history.
In reference to dependent claim 5, Musuvathi teaches:
	Wherein the period of time is a day within a timeline with time slots for continuously scheduled content rendered from the content collection (See Musuvathi, para. 0004) utilizes a feature set including individual features related to device information such as time of day a request is submitted, application usage history, or any other device information that could be useful in making recommendations of content. The reference fails to explicitly state partitioning the period of time into a set of time slots however the reference to Hu (See Hu, Col. 8-9) provides a method for predicting content and ranking content that may be of interest to a user through content rankings and more specifically based on previous user interactions with content within a period of time. The reference to Hu determines specific time periods (i.e. ranked time slots) such as Friday evenings and/or Saturday evenings when a user is interested in specific content. This time-based ranking may be based on past user interactions with content during a specific time period and thus partitions time period based on past user interactions and user interest level (i.e. ranking) with content to continuously schedule content for rendering.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the reference to Musuvathi which teaches content ranking and feature information received from the device including time based data for rendering ranked content with the reference to Hu which teaches device information including time based data related directly to past user interactions with content to determine specific ranked time slots (evening times, morning times, etc.) for scheduling the rendering of ranked content since this would have provided an added benefit of increasing the likelihood that a user would receive and view relevant content at a time when a user is most interested in receiving said content.
In reference to dependent claim 6, Musuvathi teaches:
	detecting a usage pattern for a content item, the detected usage pattern comprising at least one prior interaction in relation to the content item, wherein the desired usage pattern is a series of prior interactions with a rendered content in an application (See Musuvathi, para. 0009 and 0058) each training data subset includes multiple data instances of a feature set and, for each data instance, a label indicating whether a user interaction with the content element displayed occurs. 
	storing an association between the content item and the detected usage pattern in local data, the local data comprising at least one association between the content item and a content item feature (See Musuvathi, para. 0009 and 0058) each training data subset includes multiple data instances of a feature set and, for each data instance, a label indicating whether a user interaction with the content element displayed occurs. The global model can be used to determine a likelihood, given a new data instance of a feature set, that a user performs a computer interaction with content element. 
In reference to claims 7-12, the claims recite a computer readable medium storing executable instructions for carrying out similar limitations to those found in the method claims, numbered 1-6, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to claims 13-18, the claims recite a system for carrying out similar limitations to those found in the method claims, numbered 1-6, respectively. Therefore, the claims are rejected under similar rationale.




Response to Arguments
6.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant added ‘the user device activity type comprising prior interactions with content items from the content item collection’, ‘ranking of the set of time slots and the ranking of the set of content items; and rendering the set of content items in the application according to the scheduled set of time slots.’ The changes, when read within the scope of the invention, changed the scope of the invention when the claims are read as a whole. Thus, the examiner withdrew the prior art rejection in response to the amendments. 




Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178